         Case 1:18-cv-08128-VEC Document 61 Filed 04/12/19 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


---------------------------------------------------------------x
         ALEX GOLDFARB,
                                        Plaintiff,
         V.                                                          Case No. I: I 8-cv-08128-DAB

         CHANNEL ONE RUSSIA and
         RT AMERICA, a.k.a. ANO TV-NOVOSTI ,
                              Defendants

---------------------------------------------------------------x


                       DECLARATION OF SERGEY S. SOKOLOV
              IN SUPPORT OF CHANNEL ONE RUSSIA'S MOTION TO DISMISS




         I, Sergey S. Sokolov, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

pe1j ury as fol lows:

         I.       I am a Managing Director of Russian Practice of M&S Law, LLC d/b/a Marks &

Sokolov, LLC ("M&S") , a law firm with offices in Moscow, the Russian Federation, and

Philadelphia, the United States of America. I graduated from the Law School of St. Petersburg

State University, summa cum laude, in 1993.                  I also received a bachelor's degree from the

School of Economics at St. Petersburg State University. I have 25 years of experience in legal

practice. I prepared expert opinions on Russian law in Belikov v. Huhs heard in the Superior

Court of the State of Washington , Sullivan and Cromwell LLP v. James C. Justice II. et al.. AAA

case 0 1-15-0002-9299, In Re the Application of' Natalia Potanina for an Order to Take

Discovery Pursuant to 28 USC l 782(a) , I 4-MC-31 (LAP) I4-MC-57 (LAP) heard in the United

States District Court for the Southern District of New York. Additionally, I provided a

declaration concerning Russian law in connection with the Chapter 15 petition for recognition of
       Case 1:18-cv-08128-VEC Document 61 Filed 04/12/19 Page 2 of 11




the Russian insolvency proceeding in re the Foreign Economic Industrial Bank Limited,

"Vneshprombank" Ltd., see In re Foreign Economic Industrial Bank Limited, " Vneshprombank "

Ltd. , Case No . I6-13534-mkv (Bankr. S. D.N .Y .); a declaration concerning Ru ss ian law in

connection with the Chapter 15 petition for recognition of the Russian insolvency proceedin g in

re Ms. Natalia Pirogova, see In re Na talia Pirogova, Case No 18-10870 (SCC) (Bankr.

S.D.N.Y.); a declaration concerning Ru ss ian law in connection with the Chapter 15 petition for

recognition of the Russian in so lvenc y proceedin g in re Ms·. Larisa Markus, see In re Larisa

Markus , Case No 19-10096 (MKY) (Bankr. S.D.N.Y.); and an expert declaration in connection

with a fo reign representative's motion to recogni ze a Russ ian court deci sion in the Chapter 15

proceeding of Sergey Petrovich Poym anov in the United States Bankruptcy Court for the

Southern District of New York, see In re Sergey Petrovich Poymanov, Case No. 17-10516-mkv,

0kt. No. 88 (Bankr. S.D.N.Y.).        I have also prepared expert op ini ons on Ru ss ian law in

confidential arbitrations.    I maintain a practice in liti gation , M&A , commercial real estate.

international trade and bankruptcy.

       2.      Although my native language is Ru ss ian , I am fluent in English , and have elected

to execute and submit this declaration in Engli sh.

       3.       I submit thi s declaration in support of Channel One Ru ss ia's Motion to Dismi ss

filed contemporaneously herewith .

       4.      Thi s declaration is comprised of matters that are statements of legal op1n 1on

and/or statements of fact. Where the statements are lega l opinion, such state ments represent my

view of Russian law as a practicing lawyer. To th e extent the statements are stateme nts of fact,

they are statements based upon my personal knowledge or based upon documents and/or

information publicl y avai lable.



                                                 2
          Case 1:18-cv-08128-VEC Document 61 Filed 04/12/19 Page 3 of 11




I.        OVERVIEW OF RUSSIAN LEGAL SYSTEM

          5.       Russia is a civil law country . Generally, the sources of law are the Russian

Constitution, codes and laws adopted by the legislature. Decisions issued by the Russian

Supreme Court are binding for commercial (arbitrazh) courts and courts of general jurisdiction

and decisions issued by the Russian Constitutional Court are binding for all the courts.

          6.       The Russian Civil Code is the main source of civil law for the Russian Federation

setting forth basic legal principles of the civil law. The Civil Code is composed of four parts:

Part I of the Civil Code deals with general provisions of Russian civil law; Part II deals with the

obligations; Part Ill deals with succession and international private law and Part IV deals with

intellectual property.

          7.       There are 3 branches of courts in Russia :

     1)   constitutional cou11s, that are comprised of the Constitutional Court of the Russian

Federation and constitutional courts of region s of the Russian Federation. The Constitutional

Court of the Russian Federation interprets the Constitution of the Russian Federation, decides

cases on conformity of federal laws and certain other legislative acts to the Constitution, etc.

Regional constitutional courts interpret the constitutions (charters) of regions of the Russian

Federation, decide cases on conformity of regional normative acts to the regional constitutions

(charters), etc.

     2)   cou11s of general (ordinary) jurisdiction, that decide disputes arising from civil , family,

labor, residential , land , ecological and other legal relations.

          The procedural rules for cou11s of general jurisdiction are set forth by Civil Procedural

Code of the Russian Federation No . 138-FZ of November 14, 2002, as amended (the "CPC").

     3)   arbitrazh (commercial) courts decide economic disputes and try other cases with the

participation of organizations which are legal entities, or citizens engaged in business activities
                                                     3
       Case 1:18-cv-08128-VEC Document 61 Filed 04/12/19 Page 4 of 11




without forming a legal entity and having the status of an individual businessman obtained in the

procedure established by laws (hereinafter referred to as "individual bu sinessmen"), and in th e

instances provided for by federal laws, with the participation of the Russ ian Federation , the

subjects of the Russian Federation, municipal formations, state bodies, bodies of local se lf-

government, other bodies, officials, and formations which do not have the status of a legal entity,

and citizens which do not have the status of an individual businessman.

       8.        The procedural rules for arbitrazh courts are set forth by Arbitrazh Procedural

Code of the Russian Federation No 95-FZ of Jul y 24, 2002. as amended (the "A PC").

       9.         Arbitrazh courts consider claims for protection of business reputation between

legal entities and individual businessmen. Arbitrazh courts also consider claims for protection of

business reputation in the sphere of business and other economic activity, no matter who are the

pa11ies to legal relation s that respective di spute arose from. Specifically, APC , Article 27, Pat1 6,

Section 7 provides:

               "No matter whether the parties to the legal relations, that a dispute or a claim arose

               from , are legal entities, individual businessmen or other organizations and citizens,

               arbitrazh courts shall consider cases on protection of bu siness reputation in the

               sphere of bu siness and other economic activity."

        I0.       All other disputes regarding protection of honor, dignity and business reputation

shall be considered by the courts of general jurisdiction.

II.    CHANNEL ONE RUSSIA IS AMENABLE TO SUIT IN RUSSIA

        11 .      CPC contains the general rule that the claims shall be in st ituted in the court at the

place of residence of the defendant. Specifically, Art icle 28 of the CPC provides:




                                                     4
         Case 1:18-cv-08128-VEC Document 61 Filed 04/12/19 Page 5 of 11




                "A claim shall be instituted in the court at the place of residence of the defendant. A

                claim against an organi zation sha ll be in stituted at the place of location of the

                organization."

         12.       Similar rule is contained in the APC. Particularly, A1ticle 35 of the APC read s:

                "A claim shall be filed in the arbitrazh court against the subject of the Russian

                Federation at the place of locati on or pl ace of residence of the defendant."

         13.       Defendant Channel On e Ru ss ia ("Channel On e") is a Joint-Stock Company

formed under the laws of the Russian Federation with its principal place of business in Moscow.

the Russian Federation . Thi s fact is confirmed by the publicly available data in the Russian

Unified Register of Legal Entities.

         14.       Channel One is, therefore, amenable to suit in Russ ia by a competent Ru ss ian

court.

Ill.     RUSSIAN         COURTS        ENTERTAIN          CLAIMS       FOR     DEFAMATION          AND

         INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


         15 .      Russian Civil Code of the Ru ss ian Federation (part one) No 51-FZ of         ovember

11 , 1994, as amended ("Civil Code") does contain rules on compensation for moral harm and on

protection of the honor. dignity and bu siness reputation (Articles 151 and 152 of the Civi l Code

respectively). As part of the ongoing reform of the Civi l Code, Article 152 of the Civil Code was

significantly revised by Federal law No 142-FZ dated Jul y 2, 2013 and now contains much more

detailed rules on protection of the honor, dignity and bu si ness reputation , that refl ect

development of case law and lega l doctrine.

         16.       Civil Code, Article 151 reads as follows:

                "Article 151. Compensation for the Moral Harm

                                                      5
Case 1:18-cv-08128-VEC Document 61 Filed 04/12/19 Page 6 of 11




      If the citizen has been inflicted a moral harm (the physical or moral sufferings) by

      the actions. violating hi s personal non-property rights or infringing upon non-

      material values in his possession. and also in the other law-stipulated cases, the court

      may impose upon the culprit the duty to pay out the monetary compensation for the

      said harm.

      When determining the size of compensation for the moral harm , the court shall take

      into consideration the extent of the culprit's guilt and the other circumstances, worthy

      of attention. The court shall also take into account the depth of the physical and

      moral suffering, connected with the individual features of a citizen, on whom the

      harm has been inflicted ."

17.      Civil Code, Article 152 read s as fo llows:

      "Article 152. Protection of Honor. Di gnity and Business Reputation

      I. A citizen is entitled to demand in court the refutation of information defaming hi s

      honor, dignity or business reputation, unless the person who disseminated such

      information proves that it correspond s to reality. The refutation shall be made in the

      same manner as the one used to disseminate the information about the citizen or in

      anot her simi lar manner.

      On the demand of persons concerned, the protection of a citizen's honor, dignity and

      business reputation is also admissible after hi s death.

      2. Information defaming the honor, dignity or business reputation of a citizen which

      has been disseminated in mass media shall be refuted in the same mass media. Apart

      from the refutation , the citizen in respect of which the sa id information has been



                                            6
Case 1:18-cv-08128-VEC Document 61 Filed 04/12/19 Page 7 of 11




   disseminated in the mass media is entitled to demand the publication of his reply in

   the same mass media.

   3. If information defaming the honor, dignity or business reputation of a citizen 1s

   contained in a document issued by an organization. such document 1s subject to

   replacement or revocation.

   4. In cases when information defaming the honor, dignity or business reputation of a

   citizen has become broadly known and accordingly refutation cannot be brought to

   everyone's notice, the citizen is entitled to demand the deletion of the relevant

   information and also the stopping or prohibition of the further dissemination of the

   said information by means of seizure and destruction without any compensation

   whatsoever for the copies of material media bearing the said information which have

   been manufactured for putting them into civil circulation, unless the deletion of the

   relevant information can be done without the destruction of such copies of material

   media.

   5. If after being disseminated information defaming the honor, dignity or business

   reputation of a citizen has become available on the Internet the citizen is entitled to

   demand the deletion of the relevant information and also the refutation of said

   information in a manner making sure the refutation is brought to the notice of users

   of the Internet.

   6. In cases other than the ones specified in Items 2-5 of the present article the

   procedure for refuting information defaming the honor, dignity or business reputation

   of a citizen shall be established by a court.

   7. The imposition of sanctions to a wrongdoer for default on the performance of a



                                         7
       Case 1:18-cv-08128-VEC Document 61 Filed 04/12/19 Page 8 of 11




              court's decision shall not relieve him of the duty to commit the action envisaged by

              the court's decision .

              8. If the person that has disseminated information defaming the honor, dignity or

              business reputation of a citizen cannot be identified, the citizen in respect of whom

              such information has been disseminated is entitled to file an application with a court

              for deeming the information disseminated as not corresponding to reality.

              9. A citizen in respect of whom information defaming his honor, dignity or business

              reputation has been disseminated is entitled to demand - apart from the refutation of

              such information or publication of his reply - compensation for the losses and

              compensation for the moral harm which have been inflicted by the dissemination of

              such information.

              I0. The rules of Items I - 9 of the present article, save the provisions concerning

              compensation for moral harm , may be applied by a court also to the cases of

              dissemination of any information about a citizen not corresponding to reality, if such

              citizen proves that the said information does not correspond to reality. The period of

              limitation for claims filed     111   connection with the dissemination of the said

              information in mass media is one year after the date of publication of such

              information in the relevant mass media.

              I I. The rules of the present article for protection of business reputation of a citizen.

              save the provisions concerning compensation for moral harm, are applicable to the

              protection of business reputation of a legal entity respectively ."

        18.      Article 151 is a general cause of action for moral harm, analogous to the U.S .

cause of action for intentional infliction of emotional distress. Article 152 is a cause of action for



                                                      8
       Case 1:18-cv-08128-VEC Document 61 Filed 04/12/19 Page 9 of 11




defamation, analogous to the U.S. cause of action for defamation. Plaintiff in defamation action

is entitled to various remedies such as retraction . damages as well as compensation for the moral

harm under Article 151.

          19.   Russian courts routinely consider hundreds and thousands of cases on

compensation for moral harm and on protection of honor, dignity and business reputation . The

Supreme Court of the Russian Federation and the Supreme Arbitrazh Court of the Russian

Federation (before the latter was abolished as a result of amendments introduced into the

Constitution of Russia) issued several binding decrees and reviews of case law on disputes

regarding compensation of moral harm and protection of honor, dignity and business reputation,

namely:

    I) Decree of the Plenum of the Supreme Court of the Russian Federation No IO dated

       December 20, 1994 "Certain issues of application of legislation on compensation for

       moral harm" (as amended);

   2) Information letter of the Presidium of the Supreme Arbitrazh Court No 46 dated

       September 23, 1999 "Review of practice of resolving by the arbitrazh courts of disputes

       connected with protection of business reputation";

   3) Decree of the Plenum of the Supreme Court of the Russian Federation No 3 dated

       February 24, 2005 "On case law on protection of honor and dignity of citizens and

       business reputation of citizens and legal entities"

   4) "Review of case law on disputes on protection of honor, dignity and bu siness reputation"

       approved by the Presidium of the Supreme Court of the Russian Federation on March 16,

       2016.



                                                 9
      Case 1:18-cv-08128-VEC Document 61 Filed 04/12/19 Page 10 of 11




       20.     Particularly, in the "Review of case law on disputes on protection of honor.

dignity and business reputation" approved by the Presidium of the Supreme Court of the Russian

Federation on March 16. 2016, the Supreme Court noted that court statistics data confirms that

the number of such cases tried annually in the courts of general jurisdiction , as well as in the

arbitrazh coutts resolving disputes on protection of business reputation in the sphere of business

and other economic activity, is stable. On average, 5 000 such cases are tried annually by the

courts of general jurisdiction and 800 cases are tried by the arbitrazh court.

       21.     Therefore, Russian courts routinel y resolve disputes on protection of honor,

dignity and business reputation and on compensation of moral harm.

       22.     According to the official website of the arbitrazh courts of the Russian Federation

(http://kad.arbitr.ru/) in 2018 there were more than 20 cases initiated by the arbitrazh courts

against Channel One as defendant. In 2017 there were also more than 20 cases initiated against

Channel One in the arbitrazh courts.

       23.     Therefore, any claims on protection of honor, dignity and business reputation, as

well as on compensation of the moral harm against Channel One can undoubtedly be filed to,

and properly considered by, a competent Russian court.




                                                 10
      Case 1:18-cv-08128-VEC Document 61 Filed 04/12/19 Page 11 of 11




I declare under penalty of pe1jury under the laws of the United States of America that the

foregoing is true and correct.




       Executed thi s 9th day of April , 2019 in Moscow, Russia.




                                             Se~·gey   S. Sokolov




                                                11
